EXHIBIT 10.7
 
EXECUTION VERSION
 
December 24, 2007
 
India Globalization Capital, Inc.
4336 Montgomery Ave.
Bethesda, Maryland  20814
 
Re:  Issuance of India Globalization Capital, Inc. Common Stock
 
Dear Sir:
 
This letter agreement (this “Agreement”) confirms the agreement between India
Globalization Capital, Inc. (the “Company”) and the undersigned relating to
certain restrictions on transfer of shares of the Company’s common stock (the
“Common Stock”) to be issued to the undersigned pursuant to the Note Purchase
Agreement dated as of even date hereto.  Certain capitalized terms used herein
are defined in the Note Purchase Agreement.


The Company intends to raise funds in a private placement of promissory notes
(the “Notes”) and shares of Common Stock.  Further, the Company intends to issue
446,226 shares of Common Stock (the “Shares”) to the undersigned upon the terms
and conditions of the Note Purchase Agreement and in consideration of the
undersigned’s guaranty of the Notes.  As a condition thereto, the undersigned
has agreed to the terms set forth herein and recognizes that the private
placement is of benefit to the undersigned and will benefit the Company.  The
undersigned acknowledges further that investors in the private placement of the
Notes are relying on the representations and agreements of the undersigned
contained in this Agreement in purchasing the Notes in the private placement.
In consideration of the foregoing, the undersigned hereby agrees that he will
not, without the prior written consent of the Company (which consent may be
withheld in its sole discretion), directly or indirectly, sell, offer for sale,
contract or grant any option to sell, pledge or transfer the Shares, for a
period commencing on the date of the issuance of the Shares in accordance with
the Note Purchase Agreement and continuing for nine months following the
consummation of a Business Combination (the “Lock-Up Period”).


Notwithstanding the foregoing, during the Lock-Up Period, the undersigned may,
without the prior written consent of the Company, transfer the Shares (i) as a
bona fide gift or gifts, provided that before such transfer the donee or donees
agree in writing to be bound by the restrictions set forth herein, (ii) to any
trust for the direct or indirect benefit of the undersigned or immediate family
of the undersigned, provided that before such transfer the trustee of the trust
agrees in writing to be bound by the restrictions set forth herein, or (iii) if
such transfer occurs by operation of law, such as rules of descent and
distribution, statutes governing the effects of a merger or a qualified domestic
order, provided that before such transfer the transferee agrees in writing to be
bound by the restrictions set forth herein. For purposes of this agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
but not more remote than a first cousin. 


The provisions of this Agreement shall apply, to the full extent set forth
herein with respect to the Shares, to any and all shares of capital stock or
equity securities of the Company which may be issued by reason of any stock
dividend, stock split, reverse stock split, combination, recapitalization,
reclassification or otherwise. 


This Agreement shall be governed by and construed in accordance with the laws of
the State of Maryland as applied to contracts to be performed in Maryland.  This
Agreement is irrevocable and will be binding on the undersigned and the
respective successors, heirs, personal representatives, and assigns of the
undersigned.
Sincerely,
 
                                                                                   
                                                                                                                             
Ranga Krishna




 


Acknowledged, Agreed, and Accepted:


India Globalization Capital, Inc.




By:____________________________
Ram Mukunda
President and Chief Executive Officer




 
 

--------------------------------------------------------------------------------

 